ACCEPTED
                                                                                      03-14-00819-cv
                                                                                             4916969
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 4/16/2015 1:36:31 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                                NO. 03-14-00819-CV

                                                          FILED IN
                                                   3rd COURT OF APPEALS
                    IN THE COURT OF APPEALS FOR THE AUSTIN, TEXAS
                    THIRD COURT OF APPEALS DISTRICT4/16/2015 1:36:31 PM
                             AUSTIN, TEXAS           JEFFREY D. KYLE
                                                           Clerk


                                    Judy Weirich

                                          v.

                        IESI Corp. and Southside Wrecker, Inc.


    APPELLANT’S SECOND MOTION FOR EXTENSION OF TIME TO
                  FILE BRIEF OF APPELLANT

TO THE HONORABLE COURT OF APPEALS:
      Appellant Judy Weirich, respectfully present this motion to extend time to
file her brief pursuant to TEX. R. APP. P. 10.5(b) and 38.6(d). In support of her
motion, Appellant would show the Court as follows:
                                          I.


      Appellant’s counsel attempted to timely file Appellant’s brief on April 8,
2015. Please refer to copy of email message to counsel’s electronic service
provider attached as Exhibit “A”.
However, for reasons unknown to Appellant’s counsel, the electronic service
provider did not receive Appellant’s brief as intended and consequently, the brief
was not timely filed.
                                          II.

                                      Page 1 of 3
      For this reason, the undersigned was not able to timely file the Appellant’s
brief by its current due date of April 8, 2015 and files it simultaneously with this
Motion. The only difference in the original filing and the brief filed on this date is
the addition of the Certificate of Compliance which was inadvertently omitted
from the previous brief.


      WHEREFORE,           PREMISES      CONSIDERED,        Appellant    respectfully
requests that the Court grant her motion for extension of time in which to file her
brief and that the Court grant such other and further relief to which Appellant may
show herself to be justly and equitably entitled.


                                       Respectfully submitted,


                                       ZACHARY P. HUDLER, P.C.

                                       By: /S/ Zachary P. Hudler
                                          Zachary P. Hudler
                                           State Bar No. 24032318
                                          P.O. Box 1728
                                           100 E. Pecan Street, Suite One
                                           Johnson City, Texas 78636
                                           830.868.7651 (Telephone)
                                           830.868.7636 (Facsimile)
                                           Zachary@hudlerlaw.com
                                           ATTORNEY FOR APPELLANT




                                      Page 2 of 3
                     CERTIFICATE OF CONFERENCE

       I hereby certify that Counsel for Appellant conferred with IESI Corp.’s
attorney Vaughan Waters and Southside Wrecker Inc.’s attorney George Petras by
email and telephone on April 9, 2015 regarding the merits of this Motion. Counsel
for IESI Corp. Vaughan Waters stated that he was not opposed to this request.
Counsel for Southside Wrecker Inc. George Petras responded and stated that he
was not opposed to this request. This motion is being presented for the court’s
consideration.


                                            /S/ Zachary P. Hudler
                                            Zachary P. Hudler


                        CERTIFICATE OF SERVICE

     I hereby certify that a copy of the foregoing has been sent to counsel listed
below in the following manner on this the 9th day of April, 2015.

VIA E-SERVICE
Mr. George J. Petras IV
The Petras Law Firm
1504 San Antonio Street
Austin, Texas 78701
Attorney for Southside Wrecker, Inc.
gpetras@petraslawfirm.com


VIA E-SERVICE
Mr. Vaughan Waters
Thorton, Biechlin, Segrato, Reynolds & Guerra, L.C.
100 N.E. Loop 410
San Antonio, Texas 78216
Attorneys for IESI Corporation
vwaters@thortonfirm.com

                                       _/S/ Zachary P. Hudler
                                       Zachary P. Hudler
                                    Page 3 of 3